WILLIAMS, Justice.
Appellant’s brief filed herein is hopelessly defective and unsatisfactory. It entirely ignores, or disregards, all of the provisions of Rule 418, Texas Rules of Civil Procedure. There are absolutely no points or assignments of error, and no references to the record. The nearest thing to a point of error is found in its “Argument”, to-wit:
“The trial court erred .when it refused to give to the Seguin Milling Company a judgment over and against the appellees for the money sued for on its cross-action.”
The provisions of Rule 414, T.R.C.P., are likewise disregarded, in that the brief is signed by an individual shown by the record to be attorney for appellant, hut the brief does not so state, nor does it give his post office address, nor does it contain any statement or certificate that a copy of the brief has been delivered to, or mailed to, opposing counsel.
We therefore ordinarily would require re-briefing, as provided for in Rules 422 and 431, T.R.C.P., but in this instance we have decided to consider same.
The record does not contain any findings of fact or conclusions of law by the trial court, or any request for same. In deference to the provisions of Rules 452 and 453, T.R.C.P., we refrain from writing any opinion, other than to say that we have *688carefully reviewed all provisions of said brief and find no reversible error raised therein.
The judgment of the trial court is accordingly affirmed.